Citation Nr: 9933478	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-07 838	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently rated as 100 
percent disabling.

2.  Entitlement to a compensable rating for a scar, shell 
fragment wound, left chest, with retained foreign body.


REPRESENTATION

Appellant represented by:	The American Legion




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1967 to January 1970.

2.	On May 17, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through the RO, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.



		
BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



